Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                         Illinois Official Reports                         the accuracy and
                                                                           integrity of this
                                                                           document
                                 Appellate Court                           Date: 2020.11.17
                                                                           10:21:56 -06'00'



                  People v. Pepitone, 2020 IL App (3d) 140627-B



Appellate Court      THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption              MARC A. PEPITONE, Defendant-Appellant.



District & No.       Third District
                     No. 3-14-0627



Filed                June 26, 2020



Decision Under       Appeal from the Circuit Court of Will County, No. 13-CM-844; the
Review               Hon. Carmen Goodman, Judge, presiding.



Judgment             Affirmed.


Counsel on           Katherine M. Strohl, of Ottawa, for appellant.
Appeal
                     James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino, David
                     J. Robinson, and Mark A. Austill, of State’s Attorneys Appellate
                     Prosecutor’s Office, of counsel), for the People.



Panel                JUSTICE McDADE delivered the judgment of the court, with opinion.
                     Justices Carter and Holdridge concurred in the judgment and opinion.
                                               OPINION

¶1         The defendant, Marc A. Pepitone, was convicted under the Criminal Code of 2012 (Code)
       of being a child sex offender in a public park (720 ILCS 5/11-9.4-1(b) (West 2012)) and was
       sentenced to 24 months of conditional discharge, 100 hours of public service, and $400 in fines
       and costs. In his direct appeal, this court ruled that section 11-9.4-1(b) was facially
       unconstitutional. People v. Pepitone, 2017 IL App (3d) 140627, ¶ 24 (Pepitone I). Our supreme
       court reversed that decision and remanded for consideration of Pepitone’s argument that
       section 11-9.4-1(b) violates the ex post facto clauses of the United States and Illinois
       Constitutions because his prior conviction occurred before section 11-9.4-1(b) took effect,
       which we did not address in Pepitone I. People v. Pepitone, 2018 IL 122034, ¶¶ 31-32
       (Pepitone II). We hold that section 11-9.4-1(b) does not violate the ex post facto clauses.

¶2                                                FACTS
¶3         The facts of this case have been set out in Pepitone I and Pepitone II. We repeat only those
       facts necessary for disposition of Pepitone’s ex post facto argument.
¶4         In 2013, a Bolingbrook police officer spotted a van parked across three parking spots in
       Indian Boundary Park. The van belonged to Pepitone, who had been convicted of predatory
       criminal sexual assault of a child in 1999. Pepitone, who had been walking his dog in the park,
       was arrested for being a child sex offender in a public park (720 ILCS 5/11-9.4-1(b) (West
       2012)). He was later convicted and sentenced, inter alia, to 24 months of conditional discharge
       and 100 hours of community service.
¶5         In Pepitone I, we held that section 11-9.4-1(b) was facially unconstitutional because it was
       not reasonably related to protecting the public, especially children, from child sex offenders
       and sexual predators. Pepitone I, 2017 IL App (3d) 140627, ¶ 24. We did not address
       Pepitone’s argument that section 11-9.4-1(b) violated the ex post facto clauses. Id. ¶ 25.
¶6         In Pepitone II, our supreme court ruled that section 11-9.4-1(b) was in fact rationally
       related to a legitimate government interest, thereby reversing our decision. Pepitone II, 2018
       IL 122034, ¶ 31. The supreme court remanded the case for us to consider Pepitone’s
       ex post facto argument. Id. ¶ 32. We ordered the parties to compile supplemental briefs on the
       issue, and we now address that issue pursuant to the supreme court’s directive.

¶7                                              ANALYSIS
¶8         Pepitone argues that section 11-9.4-1(b) violates the ex post facto clauses of the United
       States and Illinois Constitutions because the offense he committed that resulted in him being
       characterized as a child sex offender took place long before the date section 11-9.4-1(b) took
       effect.
¶9         Initially, we note that Pepitone’s argument is an as-applied constitutional challenge to
       section 11-9.4-1, which “requires a showing that the statute violates the constitution as it
       applies to the facts and circumstances of the challenging party” (People v. Thompson, 2015 IL
       118151, ¶ 36). We review the constitutionality of a statute under the de novo standard. People
       v. Dinelli, 217 Ill. 2d 387, 397 (2005).
¶ 10       “The ex post facto clauses of the United States Constitution prohibit retroactive application
       of a law inflicting greater punishment than the law in effect when a crime was committed.”

                                                   -2-
       People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 208 (2009). The ex post facto clause of the
       Illinois Constitution provides the same protection as the United States Constitution. Id. at 209.
       “A law is considered ex post facto if it is both retroactive and disadvantageous to the
       defendant.” People v. Cornelius, 213 Ill. 2d 178, 207 (2004).
¶ 11        Section 11-9.4-1 of the Code provides that “[i]t is unlawful for a sexual predator or a child
       sex offender to knowingly be present in any public park building or on real property comprising
       any public park.” 720 ILCS 5/11-9.4-1(b) (West 2012). Section 11-9.4-1 was enacted in 2011
       (Pub. Act 96-1099 (eff. Jan. 1, 2011)) and was amended in 2013 (Pub. Act 97-698 (eff. Jan. 1,
       2013); Pub. Act 97-1109 (eff. Jan. 1, 2013)). There is no dispute in this case that Pepitone
       qualified as a child sex offender under the Code. See 720 ILCS 5/11-9.3(d)(1)(i)(A), (d)(2)(i)
       (West 2012).
¶ 12        We note that Pepitone raised the exact same ex post facto argument in an unrelated case in
       which he was convicted of being a child sex offender in a public park in Du Page County.
       People v. Pepitone, 2019 IL App (2d) 151161 (Pepitone—Du Page County). We find the
       Second District’s decision to be instructive. In that case, the Second District summarized
       Pepitone’s argument as follows:
                    “Defendant contends that the issue we must determine with respect to retroactivity
                is whether defendant’s status as a child sex offender was attributable solely to conduct
                that predated the enactment of section 11-9.4-1 of the Code. He argues that, because he
                was convicted of predatory criminal sexual assault of a child in 1999, 12 years before
                the statute took effect, the statute is retroactive. Defendant also argues that the statute
                is punitive as applied to him, and he focuses the vast majority of his arguments on
                discussing the Mendoza-Martinez [(Kennedy v. Mendoza-Martinez, 372 U.S. 144
                (1963))] factors.” 1 Id. ¶ 20.
       This is an apt description of the argument that Pepitone has raised before this court.
¶ 13        In addressing the question of retroactivity, the Second District stated that “ ‘[t]he critical
       question is whether the law changes the legal consequences of acts completed before its
       effective date.’ ” Id. ¶ 21 (quoting Weaver v. Graham, 450 U.S. 24, 31 (1981)). Of paramount
       importance to answering this question was determining what action was at issue. The Second
       District noted that the action at issue was Pepitone’s presence in a public park and that his
       status as a child sex offender was merely an element of the crime:
                “[N]o additional legal consequences were attached to defendant based solely on his
                1999 conviction of predatory criminal sexual assault of a child. Rather, defendant’s
                status as a child sex offender was an element of an entirely separate crime, which
                required that defendant commit an additional act. In this case, defendant’s conduct,
                being present in a park, occurred after the enactment of section 11-9.4-1 of the Code.
                Thus, defendant’s present conviction cannot be retroactive.” (Emphases in original.)
                Id. ¶ 22.
¶ 14        We agree with and adopt the Second District’s analysis in Pepitone—Du Page County for
       purposes of deciding this appeal. Pepitone’s claim that his conviction under section 11-9.4-
       1(b) was predicated on his conduct from 1999 is misplaced. His conduct from 1999 imposed a
       status upon him that served as an element of the crime of being a sex offender knowingly
          1
           The Mendoza-Martinez factors are used to identify whether a statute is punitive. Mendoza-
       Martinez, 372 U.S. at 168-69.

                                                    -3-
       present in a public park. Id. ¶¶ 24, 26; see Pepitone II, 2018 IL 122034, ¶ 26 (stating that under
       section 11-9.4-1(b), status as a child sex offender is an element of the offense that criminalizes
       the conduct of being present in a public park); see also People v. Owens, 2018 IL App (4th)
       170506, ¶ 22; Vasquez v. Foxx, 895 F.3d 515 (7th Cir. 2018). Accordingly, we hold that section
       11-9.4-1(b), as applied to Pepitone, does not violate the ex post facto clauses of the United
       States and Illinois Constitutions.
¶ 15       Our ruling on the retroactive application of section 11-9.4-1 obviates the need to address
       Pepitone’s remaining argument that the law was disadvantageous to him.

¶ 16                                       CONCLUSION
¶ 17      The judgment of the circuit court of Will County is affirmed.

¶ 18      Affirmed.




                                                   -4-